Case: 12-14468    Date Filed: 07/11/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14468
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:11-cr-20698-RNS-3



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

FRANK J. BALLESTEROS,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (July 11, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Frank J. Ballesteros appeals his conviction for conspiracy to commit health

care fraud. See 18 U.S.C. §§ 1347, 1349. Ballesteros argues that the district court
               Case: 12-14468      Date Filed: 07/11/2013    Page: 2 of 2


erred by failing sua sponte to instruct the jury about the substantive elements of

health care fraud. We affirm.

      During trial, the district court twice discussed jury instructions with

Ballesteros. Before the final day of testimony, the district court asked Ballesteros

if he had reviewed the instructions proposed by the government, and Ballesteros

responded affirmatively and said that he had no objections to them. Later, after the

district court filed a set of instructions that were virtually identical to those

proposed by the government, the court asked Ballesteros if he had “any objections,

additions, deletions, [or] any additional instructions that [he] want[ed].”

Ballesteros responded, “No, Your Honor. The instructions are acceptable.”

      Ballesteros invited any error related to the omission of a jury instruction. A

party invites error by inducing or agreeing to a decision that it later claims

constitutes error. See United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006);

see also United States v. Fulford, 267 F.3d 1241, 1246–47 (11th Cir. 2001).

Ballesteros’s negative response to the question if there were “additional

instructions that [he] want[ed]” communicated to the district court that its

instructions were complete. Ballesteros is barred from complaining on appeal that

he is entitled to another instruction.

      We AFFIRM Ballesteros’s conviction.




                                            2